DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 has been considered and placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 18-25 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-14, 17-22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRAN et al. (EP 3,675,280 A1, hereinafter, “Tran”, provided in the 05/16/2022 IDS) in views of CAILLE et al. (US 2014/0320346 A1, hereinafter, “Caille”) and Frigon et al. (US 10,879,627 B1, hereinafter, “Frigon”).
Consider claim 1, Tran teaches an apparatus for multi-antenna wireless communication (see paras. 3-4, 9, and figures 1-3, 10), comprising: a Butler matrix including input ports and output ports, wherein the Butler matrix (see at least figure 3 (340) figure 10 (1040 RX) (1040TX)) is configured to: activating one or more of the input ports (see para 54 (#2) and figure 10(1023) Tran teaches activating using switches one of the input ports of the Butler matrix (1040(TX)), and output signals from all of the output ports based on one or more activated input ports (figure 10 (1040(Tx) to 1050(Tx) and 1060 (Tx), and para. 54 (4), Tran teaches all output signals are outputted based on the selected input port), wherein the signals output from the output ports have a particular phase progression (see at least figure 10 and para. 54 #4); and a plurality of phase shifters respectively coupled to the output ports of the Butler matrix and configured to respectively phase shift the signals output from the output ports, wherein the phase shifted signals are configured to have varying phase shifts relative to each other and a phase difference between adjacent phase shifted signals (see at least figure 10 (1050Tx), paras. 51-52, 54 #7, Tran teaches plurality of phase shifters coupled to the BM and phase shifting the output signals, where the phase shifted have varying phase shifts relative to each other (paras. 51-52) and each phase shifts may be selected to have any phase difference between 0 to 360 degrees, thus, having varying phase differences between shifted signals).
	Tran teaches activating one or more of the input ports (see above), however, did not particularly teach receive at least one activation signal to activate one or more of the input ports. Caille teaches said technique (see at least paras. 71 and 83, Caille teaches receiving a signal to activate one or more inputs).
 	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Tran and teach receive at least one activation signal to activate one or more of the input ports, as taught by Caille, thereby, allowing to efficiently phase shift the input signals.
	Tran teaches the signals output from the output ports have a particular phase progression (see above), however, did not particularly teach the signals output from the output ports have varying phase shifts relative to each other. Frigon teaches said technique (see figure 25 and col. 22 lines 26-47, Frigon teaches signal outputs of output port have different phase shifts within each other and input signals).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Tran and teach the signals output from the output ports have varying phase shifts relative to each other, as taught by Frigon, thereby, allowing to efficiently phase shift the input signals.

	Consider claim 10: all of the limitations of the method claim 10 are included in the apparatus claim 1, therefore, claim 10 is subjected to the same rejection applied to claim 1.

	Consider claim 18: all of the limitations of the apparatus claim 18 are included in the apparatus claim 1, therefore, claim 18 is subjected to the same rejection applied to claim 1.

	Consider claim 26: all of the limitations of the non-transitory computer-readable medium claim 26 are included in the apparatus claim 1 and the computer readable medium is taught by Tran in para. 94, therefore, claim 10 is subjected to the same rejection applied to claim 1.

	Consider claims 2, 11, 19 and 27, Tran in views of Caille and Frigon teaches receive the at least one activation signal to activate different input ports (see at least paras. 71 and 83 in Caille); and output the signals from all of the output ports in a different phase pattern based on different activated input ports (see figure 25 and col. 22 lines 26-47 in Frigon, where Frigon teaches output signals from all output ports in different phase pattern based on input ports; see paras. 71 and 83 in Caille, where Caille teaches outputting signals with phase shifts based on at least one activated input).

Consider claims 3, 12, 20 and 28, Tran in views of Caille and Frigon teaches the signals output from the output ports have a uniform phase distribution and a phase difference between adjacent signals (see at least para. 71 in Caille, where Caille teaches phase shift of the output signals from outputs have a constant phase shift with constant phase difference/angle).

Consider claim 4, Tran in views of Caille and Frigon teaches a transceiver (see at least figure 10 in Tran); and an antenna array including a plurality of antenna elements (see at least figure 10 (1080Tx) in Tran), wherein each one of the plurality of antenna elements is associated with one phase shifter of the plurality of phase shifters (see figure 25 (each phase shifted output of 2502), figure 6 (1-8) and col. 22 lines 26-62 in Frigon teaches each antenna elements associated with phase delayed/shifted signals; see figures 2, 6 and para. 71 in Frigon).

Consider claims 5, 13, 21 and 29, Tran in views of Caille and Frigon teaches receive, at each one of a plurality of antenna elements respectively associated with the plurality of phase shifters, a phase shifted signal from an associated phase shifter (see at least figure 10 in Tran; see figure 25 (each phase shifted output of 2502), figure 6 (1-8) and col. 22 lines 26-62 in Frigon; and see at least figures 2, 6 and para. 71 in Caille); and output, from each one of the plurality of antenna elements, a beam based on the phase shifted signal received from the associated phase shifter (see figures 6-7 in Caille; see figure 26 in Frigon);  wherein beams output from the plurality of antenna elements are output with different beam angles relative to each other and have a phase difference between adjacent beams (see at least figure 26 (2642-1 to 2642-7) in Frigon).

Consider claims 6, 14, and 22, Tran in views of Caille and Frigon teaches a quantity of the plurality of antenna elements is equal to a quantity of the plurality of phase shifters (see figure 25-26 in Frigon; see figures 2, 6, 7 and para. 71 in Caille).

Consider claim 8, Tran in views of Caille and Frigon teaches a switching circuit configured to associate the plurality of antenna elements with the output ports of the Butler matrix (see figures 10-12 (1163) and para. 57 in Tran), wherein the switching circuit is configurable into a reception mode for signal reception by the antenna array and configurable into a transmission mode for signal transmission by the antenna array (see at least figures 10-12 (1163) and para. 57 in Tran).

Consider claims 9, 17 and 25, Tran in views of Caille and Frigon teaches enable the plurality of phase shifters to respectively phase shift the signals output from the output ports (see at least para. 52 in Tran, where Tran teaches enabling the plurality of phase shifter to shift by a particular degree); and disable the plurality of phase shifters from respectively phase shifting the signals output from the output ports (see at least para. 52 in Tran, where Tran teaches phase shifting may be 0 degrees, thus, disabling the plurality of phase shifters).
Allowable Subject Matter
Claim 7, 15-16, 23, 24 and 30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632